DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/464511, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, claim 10 with respect to “a forward facing position” of the therapeutic ultrasound transducer, claim 13 with respect to “the device configured for power between 25-40 W”, claim 15 with respect to “the device being MRI compatible”, and claim 18 with respect to “delivering the device to a brain through one of a group consisting of Kocher's point, the nasal cavity, through an eyebrow incision, Frazier's point, Dandy's point, Keen's point, and Paine's point” are not supported by the specification of the provisional application. Accordingly, claims 10, 13, 15, 18, and 20 are not entitled to the benefit of the prior application of the provisional application.

Claim Objections
Claim 15 is objected to because of the recitation of “the device being MRI compatible,” without first defining the abbreviation. Applicant is encouraged to define the abbreviation at its first occurrence. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the device of claim 1 further comprising computer control of the therapeutic array.” However, it is unclear how the “computer control” differs from the “controller for actuating movement of the therapeutic ultrasound array” in claim 1. Thus it is unclear how the scope of claim 4 differs from the scope of claim 1 and instead appear redundant. For this reason, claim 4 is indefinite.
Claim 9 recites the limitation “the delivery device taking the form of a flexible catheter.”  However, there is insufficient antecedent basis for this limitation in the claim, as its parent claim 8 does not recite “a form” of the delivery device. For this reason, claim 9 is indefinite. 
Claim 10 recites “the device of claim 8 further comprising the therapeutic ultrasound transducer being positioned in a forward facing position.” However, it is unclear how “forward facing” is defined and in relation to what other claimed element or object. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 16, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weng et al. (US 2001/0031922).
Regarding claim 1, Weng teaches a device for focused ultrasound comprising (“ultrasound applicators able to both image a treatment site and administer ultrasound therapy include an array of transducer elements that can be focused,” Abstract) a therapeutic ultrasound array, wherein the therapeutic ultrasound array is comprised of a number of ultrasound array elements that are configured to move relative to one another and an ultrasound transducer configured for imaging of a treatment site: “To provide both imaging and therapy functions, one embodiment of the present invention includes circuitry to rapidly switch between low and high Q-factors” or “alternatively, the invention may include one transducer array for imaging and another transducer array for therapy, enabling one of the arrays to selectively act on a target site” ([0018]), wherein transducer arrays inherently include multiple array elements. Further, the embodiments of Figs. 17 A-C and 18 A-B illustrate the individual transducer elements 232 of array 231 movable relative to each other via individual “micro-electric motors or actuators 235” ([0081]). The transducers may be arranged on a flexible transducer assembly 7 which “can be…a plurality of transducer elements configured in an array that is flexible and can be bent into a desired concave curved shape” ([0064]). 
a controller for actuating movement of the therapeutic ultrasound array and movement of one or more of the number of ultrasound array elements relative to others of the number of ultrasound array elements: First, with regard to the movement of the therapeutic ultrasound array, “a flexible transducer array is preferably provided to control the location of the focus point” and “enables a practitioner to adjust the imaging field of view (FOV) and simplifies control of the treatment focusing, by changing the geometric shape of the array” ([0020]). Further, “to facilitate these capabilities, the invention may include a geometry control mechanism,” wherein “the control mechanism and flexible transducer array comprise a laparoscopic applicator in which a linear actuator translates one end of the flexible transducer array relative to an opposite fixed end, causing the transducer array to flex into a desired curved shape. The actuator alternatively comprises either a manual adjustable shaft or a motor-driven threaded shaft, shuttle block, push rod, or the like” ([0021]). Second, with respect to the movement of one or more of the number of ultrasound array elements, the “rotation or pivoting of the mechanical array elements can be implemented by using micro-electric motors or actuators 235, which are coupled to the transducer elements through linkage 239 comprising gears 247 and 249” ([0081]). In both cases of actuating movement, a motor is involved, necessitating the presence of a controller to drive the movement. 
With regard to claim 2, Weng further teaches the device of claim 1 further comprising mechanical movement of the therapeutic ultrasound array as illustrated by the embodiments of Figs. 13A-D. Specifically, “Fig. 13D adds additional complexity and capability in an ultrasound applicator 56, by permitting substantially full rotational motion of a rotatable carriage 21 that supports both a flexible transducer assembly 7 and a separate imaging transducer 23. One end of flexible transducer assembly 7 is coupled to support rod 5, which is affixed to rotatable carriage 21 and the opposite end is connected through support rod 5 to a movable solenoid member 22 a... A solenoid assembly 22 provides linear actuation to vary the radius of curvature of flexible transducer 7” ([0067]). Here, linear actuation encompasses mechanical movement of the “flexible transducer assembly 7”, which corresponds to the therapeutic ultrasound array. 
the device of claim 1 further comprising electronic movement of the therapeutic ultrasound array via the evidence in [0067] as provided for claim 2. Specifically, the solenoid assembly 22, “when actuated with an electrical current, magnetically translates movable solenoid member 22 a longitudinally. Movable solenoid member 22 a is coupled to support rod 5, which is connected to one end of the flexible transducer” ([0067]) to adjust the radius of the curvature of the flexible transducer assembly 7.  
With regard to claim 5, Weng further teaches the device of claim 1 wherein the therapeutic ultrasound array can be controlled via movement and time delay in [0019]: “To control a location of a focus point of the transducer array, one form of the invention includes a beam steering mechanism, or controller, to adjust the phases or the delays of signals that drive the transducer elements,” wherein the phase adjustment encompasses the movement and the “delay of signals” encompasses the time delay. 
Regarding claim 8, Weng further teaches a device for focused ultrasound comprising and a therapeutic ultrasound transducer as previously conveyed for claim 1. Weng further teaches wherein the therapeutic ultrasound transducer is configured to produce an acoustic beam as an inherent feature of a transducer array with multiple transducer elements. Further, Weng teaches wherein a radius of curvature of the acoustic beam is varied (“any readily obtainable linear actuator may be used to vary the focal position, for example, between F and F′ as shown, by rotating threaded shaft 1 and varying the radius of curvature of flexible transducer assembly 7” ([0065])) using mechanical and electronic focusing (see [0067] as previously conveyed for claims 2 and 3), source frequency (inherent to the system of Weng by the ultrasound transducers being configured to perform both imaging and therapy), and focusing location (as conveyed by focal positions F and F’ in Fig. 13A). 
Weng further teaches an imaging ultrasound transducer, configured for imaging of a treatment site in paragraph [0018] as previously conveyed in claim 1 and a delivery device for guiding the therapeutic ultrasound transducer and the imaging ultrasound transducer to the treatment site (“Fig. 13A shows such an exemplary ultrasound applicator 50 that may be made using an elongate tubular housing 8 that is sufficiently small for laparoscopic applications” ([0064])).
a method for focused ultrasound comprising generating an acoustic beam with a therapeutic ultrasound transducer, wherein a radius of curvature of the acoustic beam is varied using mechanical and electronic focusing, source frequency, and focusing location as previously conveyed for claims 1 and 8. 
Weng further teaches generating an image view of a region of interest with an imaging ultrasound transducer in [0067], wherein “selective actuation of electrical motor 19 with electrical current provided through a lead 16 thus permits imaging transducer 23 or flexible transducer assembly 7 to be directed toward a desired region in a patient's body.” It is further inherent to ultrasound imaging to generate an image view of the “desired region” corresponding to the region of interest that is subject to the imaging field of the imaging transducer 23. 
Additionally, Weng teaches delivering the imaging ultrasound transducer and the therapeutic ultrasound transducer to the region of interest as previously conveyed by paragraph [0064] for claim 8. 
Regarding claim 19, Weng further teaches the method of claim 16 further comprising articulating elements of the therapeutic ultrasound array via claim 49: “A method of mechanically controlling at least one of a desired direction and at a desired focal point of an ultrasound beam emitted by a plurality of separate ultrasound transducer elements, comprising the steps of:
(a) providing a plurality of separate ultrasound transducer elements that are pivotally mounted to rotate when actuated by a linkage;
(b) actuating the plurality of separate ultrasound transducer elements so that each emit an ultrasound signal; and
(c) selectively rotating the plurality of separate ultrasound transducer elements about their respective axes so that the ultrasound signals they produce are combined in an ultrasound beam that is directed in at least one of a desired direction and at a desired focus.” Also, as previously conveyed, the array 231 of Figs 17 A-C and 18 A-B include the individual transducer elements 231. 
With respect to claim 22, Weng further teaches the method of claim 16 further comprising delivering the therapeutic ultrasound transducer for one of a group consisting of ablation of a tumor, drug delivery, and theranostic imaging and treatment in [0016]: the disclosed invention attempts to solve the “clear need for an ultrasound device that employs simple and highly efficient ultrasound transducer arrays usable for both imaging and therapy,” which encompasses the definition of theranostic applications. Further, “this kind of ultrasound device can be used to generate real-time ultrasound images of a patient's internal condition, provide ultrasound therapy to a treatment site, and monitor the treatment results. Such an ultrasound transducer should have variable geometry for treating different pathologies. In addition, the transducer array should be capable of generating high-intensity ultrasound to ablate or necrose tumors and other diseased tissues.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 9, 12, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Gifford et al. (US 2008/0058683).
Regarding claim 4, Weng teaches the device of claim 1, but does not explicitly teach further comprising computer control of the therapeutic ultrasound array. Gifford, which discloses an analogous catheter-based high intensity focused ultrasound array to the instant application, is relied up on instead. Specifically, Gifford teaches in Fig. 4 a “catheter 30” with “imaging elements 32 and HIFU elements 34 are arranged linearly along the longitudinal axis of the catheter” ([0045]), wherein the HIFU elements are connected to “independently steerable actuators 36…controlled by the system controller and permit the clinician to move the focal point of the HIFU array to any desired point in the field of view of the imaging system” ([0047]). Further, this controller 16, as illustrated in Fig 1 (depicted with the non-invasive embodiment) is encompassed in system 10 and “controls operation of imaging system 12 and HIFU system 14” ([0028]). This control of the HIFU system 14 extends to the control of the HIFU elements 34 of the distal end array of the catheter 30, suggesting computer control of the therapeutic array.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weng with the system controller in the form of a computer system of Gifford as a known technique for controlling the therapeutic parameters of the transducer array of Weng for improvement to yield predictable results. 
With regard to claim 6, Weng teaches the device of claim 1, but does not teach further comprising a joystick configured for a medical professional to control the therapeutic ultrasound array. However, Gifford teaches that “controller 16 may include suitable programing and joystick 22, or other input device, for refocusing the focal point of HIFU system 14 along a desired trajectory” ([0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weng with the joystick of Gifford as an obvious variant of input devices known in the art for user control the therapeutic transducers.  
Regarding claim 9, Weng teaches the device of claim 8, but does not explicitly teach further comprising the delivery device taking the form of a flexible catheter. Instead Gifford teaches the “intraluminal catheter 30” ([0047]) as depicted in Fig. 4. Further, “in most uses, a catheter is a thin, flexible tube” (“Catheter”, Wikipedia).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weng by substituting the “elongate tubular housing 8” of Figs. 13 and 14 with the catheter of Gifford as an obvious variant known in the art for containing ultrasonic transducer elements for invasive imaging and therapy.  
With regard to claim 12, Weng teaches the device of claim 8, but does not explicitly teach further comprising a non-transitory computer readable medium (CRM) programmed for control of the device and processing of image data transmitted from the device. Instead Gifford teaches “programming the controller used with intraluminal catheter 30 to adjust the focal point of the HIFU system” or by controlling the “independently steerable actuators 36” ([0047]), as  well as being “programmed to time-non-transitory computer readable medium programmed for control of the device. Further, a “monitor 18 displays images output by the imaging system 12” or the analogous imaging elements 32 ([0028]) which suggests necessary programming for providing images on the screen display 19 of monitor 18. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weng with the programming of Gifford as a necessary component of computer-controlled functions of the ultrasonic device. 
Regarding claim 20, the modification of Weng teaches the method of claim 16 further comprising delivering the imaging ultrasound transducer and the therapeutic ultrasound transducer using a flexible catheter as previously conveyed for claim 9 (Weng, [0064] and Gifford, [0047]), following the same logic pattern and motivation. 
With regard to claim 21, Weng teaches the method of claim 16, but does not teach further comprising using a non-transitory computer readable medium for delivering the imaging ultrasound transducer and the therapeutic ultrasound transducer. Instead, Gifford is relied upon to teach that “controller 16 may include suitable programming and joystick 22…for refocusing the focal point of HIFU system 14” (or HIFU elements 34) “along a desired trajectory” which may include “moving the HIFU system” by an automated process ([0034]). This evidence suggests non-transitory CRM for moving the HIFU system which does not preclude the embodiment of Fig. 1 nor the catheter-based embodiment of Fig. 4. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weng with the programming of Gifford to automate movement and positioning of a catheter or elongate tube to minimize a user manually moving the device, which may be less accurate and more time consuming.
	
s 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Chang et al. (US 2010/0274188).
Weng teaches the device of claim 1, but does not teach further comprising an endoscopic camera configured for image guidance of the therapeutic ultrasound array. Chang, which discloses systems and a method for accessing, diagnosing, and treating target tissue regions via a guide catheter, shares a technical field with the instant application. Specifically, Chang teaches a device 1500 in Fig. 15A which “may be manually inserted by grasping the shaft 1502 and guiding the insert into a nasal passage and nasopharynx, and into the Eustachian tube, by way of a scope, fluoroscopy, or transillumination”, whereby “insert 1504 may also include a CCD or CMOS camera and associated wiring for endoscopic viewing without a separate scope” ([0217]). It is further noted that the insert 1504 “may deliver energy, for example resistive heat, ultrasonic, or electrosurgical energy” ([0218]), thus combining ultrasonic components with the CCD camera for endoscopic viewing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate tubular housing of Weng to include the CCD or CMOS camera of Chang “for endoscopic viewing without a separate scope” (Chang, [0217]) and thus reducing the number of separate components and therefore the complexity of the system for guiding the device to the target region. 
Regarding claim 18, Weng teaches the method of claim 16, but does not teach further comprising delivering the device to a brain through one of a group consisting of Kocher's point, a nasal cavity, through an eyebrow incision, Frazier's point, Dandy's point, Keen's point, and Paine's point. Instead, Chang teaches that “device 1500 may be manually inserted by grasping the shaft 1502 and guiding the insert” 1504 “into a nasal passage and nasopharynx, and into the Eustachian tube” ([0217]). Since the insert 1504 accesses the Eustachian tube by way of maneuvering through the nasal passage and nasopharynx, one ordinarily skilled in the art would appreciate the ability of the device 1500 via insert 1504 to also access the brain through the nasal passage. 
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Khuri-Yakub (US 2008/0221448).
Weng teaches the device of claim 8, but does not teach further comprising the therapeutic ultrasound transducer being positioned in a forward facing position. Khuri-Yakub, which discloses an analogous image-guided therapy using an imaging ultrasound array and a therapeutic ultrasound transducer on the same instrument to the instant application, is relied on instead. Specifically, Khuri-Yakub teaches a device 100 with “a forward-looking annular ultrasound array 130 and a therapeutic tool 150 on the same device 100” ([0027]) as depicted in Fig. 1. Further, “the therapeutic tool 150 includes high intensity focused ultrasound (HIFU) device” ([0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Weng with the orientation of the transducers in a forward-looking position as in Khuri-Yakub, since “unlike conventional side-looking devices, forward-looking imaging enables a medical interventionist to not only guide the image-guided therapy device 100 to the location for treatment, but also to provide real-time feedback during the therapeutic procedure” (Khuri-Yakub [0026]). 

Claims 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Carpentier et al. (US 2011/0040172).
Regarding claim 11, Weng teaches the device of claim 8, but does not teach further comprising robotic control of the delivery device. Carpentier, which discloses a medical system comprising a robot arm could be used, for example for cerebrally inserting the probe” ([0114]). Further, it is noted that “at step 102, the position of the probe relative to the organ is monitored” such as “by the probe 6 itself, operating in an ‘imaging’ mode” by removing the mandrel and inserting “the ultra-sound device 13 instead” ([0115]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weng with the robot arm of Carpentier in order to provide controlled insertion of the device into the patient, thereby minimizing human error associated with manual insertion. 
With regard to claim 15, Weng teaches the device of claim 8, but does not teach further comprising the device being MRI compatible. Instead Carpentier teaches “a medical system comprising a percutaneous probe and a computerized system, the percutaneous probe, made in MRI-compatible materials” ([0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Weng to be made of MRI-compatible materials as provided by Carpentier in order to “perform continuous MRI and MR thermometry monitoring” ([0034]), “immediate post-treatment MRI imaging sequences for monitoring the therapeutic process efficiency” ([0035]), and remove the “requirement of a clinician manipulation during treatment, so that MRI safety and efficacy monitoring during the treatment becomes reliable” ([0044]).
Regarding claim 17, the modification of Weng teaches the method of claim 16 further comprising using robotic control for delivering the imaging ultrasound transducer and the therapeutic ultrasound transducer to the region of interest as previously conveyed for claim 11, following the same logic pattern and motivation. 

13 is rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Sanghvi et al. (US 2011/021976).
Weng teaches the device of claim 8, but does not explicitly teach wherein the device is configured for power between 25-40 W. Sanghvi, which discloses a method and system for providing high intensity focused ultrasound therapy to a treatment zone and shares a technical field with the instant application, is relied on instead. Specifically, Sanghvi teaches the “output level at maximum, TAP (total acoustic power) = 39W” ([0055]) of the probe 90. This value falls within the claimed range of 25-40W.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weng to produce a TAP of 39W as described by Sanghvi as a well-known power output value of HIFU transducers in the field of minimally invasive medical procedures. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Garbini et al. (US 2008/0125661)
Weng teaches the device of claim 8, but does not explicitly teach further comprising the device having a shape memory. As best understood by the claim (see 112(b) rejection above), Garbini, which discloses a memory alloy acoustic array for medical ultrasound and shares a technical field of invention with the instant application, specifically teaches that “shape-memory alloy or superelastic alloy components are used in ultrasound array fabrication” ([0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible transducer assembly 7 of Weng with the shape-memory array of Garbini to transition the transducer array between various curvature radii, “for example, the superelastic alloy returns the emitting face 22 of array 12 after a desired geometry after any distortion” ([0059]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REMY C COOPER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793